Citation Nr: 0919995	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO. 99-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
from October 7, 2003 to present and in excess of 10 percent 
prior to October 7, 2003 for service-connected residuals of a 
fracture or spondylolysis at L3-4.

2. Entitlement to an initial compensable disability rating 
for residuals of a stab wound to the lung and chest.

3. Entitlement to an initial compensable disability rating 
for residuals of a laceration and contusion of the left knee.

4. Entitlement to service connection for a left hand 
disability.

5. Entitlement to service connection for a right hand 
disability.

6. Entitlement to service connection for a right shoulder 
disability.

7. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from December 1972 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Veteran 
testified at a hearing at the RO in February 1999.

As the VA examiner in the May 2005 VA examination determined 
that the veteran's right lower leg radicular pain is 
secondary to the veteran's service-connected lumbar 
disability and subsequent surgery, the Board finds that this 
is an informal claim for secondary service connection for a 
right disorder.  Therefore, this issue is referred to the RO 
for appropriate development.




FINDINGS OF FACT

1. Up to October 6, 2003, the Veteran's lumbar spine disorder 
was manifested by moderate limitation to range of motion, no 
diagnosis of intervertebral disc syndrome (IVDS), and no 
severe lumbosacral strain with listing of the whole spine to 
the opposite side.

2. From October 7, 2003 to present, the Veteran's lumbar 
spine disorder is manifested by flexion limited by pain to, 
at most, 45 degrees, but not flexion of 30 degrees or less or 
favorable ankylosis. He also does not have a diagnosis of 
IVDS, incapacitating episodes, or lumbosacral strain with 
severe symptoms such as listing of the whole spine to the 
opposite side. 

3. The Veteran's service-connected residuals of a stab wound 
to the lung and chest are manifested by a tender 4 cm scar, a 
non-tender 2 cm scar, and a non-tender 1 cm scar that are 
superficial, with no evidence of breakdown, adherence to the 
underlying tissue, or loss of motion caused by the scars.

4. The Veteran's service-connected residuals of a laceration 
and contusion of the left knee is manifested by a tender, 
superficial scar with no evidence of breakdown, adherence to 
the underlying tissue, or loss of motion caused by the scar.

5. The Veteran does not have a current right hand disability.

6. The Veteran does not have a current left hand disability. 

7. A right shoulder disability was not manifested during the 
Veteran's active duty service or for many years after 
separation from service.

8. A neck disability was not manifested during the Veteran's 
active duty service or for many years after separation from 
service.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent, but no 
higher, for residuals of a fracture or spondylolysis at L3-4 
up to October 6, 2003 are met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292 (2003), 5293 (2002) 
(2003), 5295 (2003), 5235-5242 (2008).

2. The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of spondylolysis at L3-4 
from October 7, 2003 to present, are not met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 (2003), 5293 
(2002) (2003), 5295 (2003), 5235-5243 (2008).

3. The rating criteria for an initial disability rating of 10 
percent, but no higher, for residuals of a stab wound to the 
lung and chest have been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-
7806 (2002) (2008).

4. The rating criteria for an initial disability rating of 10 
percent, but no higher, for residuals of a laceration and 
contusion of the left knee have been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7800-7806 (2002) (2007).

5. The criteria to establish entitlement to service 
connection for a left hand disability have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

6. The criteria to establish entitlement to service 
connection for a right hand disability have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

7. The criteria to establish entitlement to service 
connection for a right shoulder disability have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

8. The criteria to establish entitlement to service 
connection for a neck disability have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part, effective May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In April 2001, November 2002, February 2005 and November 2008 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection and increased rating claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. In addition, the November 2008 letter 
complied with the requirements of Vazquez-Flores.

Complete notice was not provided until after the rating 
decision on appeal was issued. However, the Veteran was not 
prejudiced from this timing error because the Veteran's 
claims were readjudicated in the March 2009 supplemental 
statement of the case after he received appropriate VCAA 
notice in the November 2008 VCAA letter. As such, the Board 
finds that the Veteran had ample time to submit additional 
evidence after receiving proper VCAA notice and prior to 
readjudication of the claims. Additionally, there was notice 
error in that the Veteran did not receive notice of the 
information and evidence necessary to establish an effective 
date in the event a service connection or increased rating 
claim was granted. However, in light of the denial of the 
service connection and increased ratings claims in this 
appeal, the issue of establishment of an effective date has 
been rendered moot. Thus, the Board finds that the Veteran 
was not prejudiced by this VCAA error.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analyses

Increased Ratings Claims 

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). When a Veteran is appealing the original assignment 
of a disability rating following an award of service 
connection, the severity of the service-connected disability 
is to be considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The following analyses 
are therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Lumbar Spine

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of the Veteran's appeal, VA promulgated 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002). VA 
promulgated regulations for the evaluation of the remaining 
disabilities of the spine, effective September 26, 2003. See 
68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in pertinent 
part, at 38 C.F.R. 4.71a, Diagnostic Codes 5237, 5242, 5243, 
effective September 26, 2003. The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000. Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine was 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome was moderate, with recurring attacks, a 20 percent 
evaluation was warranted. A 40 percent rating was in order 
when disability was severe, characterized by recurring 
attacks with intermittent relief. A maximum schedular rating 
of 60 percent was awarded when disability from intervertebral 
disc syndrome was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, if there was lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation was in order. A maximum schedular rating of 40 
percent was awarded when lumbosacral strain was severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Diagnostic Code 5235 is for vertebral fracture or 
dislocation; lumbosacral or cervical strain is rated under 
Diagnostic Code 5237; degenerative arthritis of the spine is 
rated under Diagnostic Code 5242; and Diagnostic Code 5243 is 
for intervertebral disc syndrome (IVDS).

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (IVDS) (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order. Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The relevant evidence of record includes VA and private 
medical records which show numerous complaints of lumbar 
spine pain.

An October 1997 VA examination report shows that the Veteran 
had the following range of motion of the lumbar spine:  
flexion to 70 degrees, extension to 30 degrees, and bilateral 
bending to 30 degrees, with no pain on motion, no abnormal 
curvature, and no spine or paravertebral tenderness.

A May 1998 addendum to the October 1997 VA examination report 
shows that the examiner diagnosed the Veteran with broad-
based disk protrusion at L3-4 and bulging at the L4-5 space.

A February 1999 VA examination report shows that the Veteran 
reported taking anti-inflammatory drugs and wearing a back 
brace during certain activities. On physical examination, 
there was slight flattening of the spine, but there was no 
spine or paravertebral tenderness or muscle spasm. Flexion of 
the spine was to 40 degrees, extension was to 0 degrees, and 
bilateral bending was to 20 degrees. Straight leg raising 
test was negative. The diagnosis was chronic lumbar sprain 
secondary to Grade 1 spondylolisthesis of L3-L4.

A March 1999 letter from J.T., M.D., shows that the Veteran 
complained of pain in the right leg. On examination, the 
Veteran had flexion to 60 degrees and extension to 15 to 20 
degrees. The examiner noted that the Veteran had degenerative 
changes at L4-5 with diffusely bulging disc and broad-based 
disc protrusions at L3-4.

Private medical treatment records from 1999 shows complaints 
of lumbar spine pain and findings of L3-L4 nerve root 
irritation and lumbosacral radiculopathy.

In October 2003, the Veteran underwent a lumbar spine 
laminectomy at a VA medical center.

A December 2003 VA examination report shows that the Veteran 
complained of daily back pain which increased with prolonged 
activity with occasional radiating pain in the right lower 
extremity. The Veteran complained of episodes of bowel 
incontinence. He denied using a brace but stated that he used 
a walker when in severe pain. On physical examination, the 
Veteran had a stiff gait with a slight limp. He did not use 
an assistive device. The spine was tender to palpation. 
Flexion of the spine was to 45 degrees with pain at 45 
degrees. Extension of the spine was to 15 degrees with pain 
at 15 degrees. Lateral flexion was to 20 degrees bilaterally 
with pain at 20 degrees. Bilateral rotation was to 30 degrees 
with pain at 30 degrees. Straight leg raising was positive. 
There were no obvious deformities of the spine. Lumbar film 
showed disc narrowing with bony changes at the vertebral 
endplates suggestive of inflammatory disc. The diagnosis was 
status-post lumbar spine injury with current retrolisthesis 
disc space narrowing, findings suggestive of inflammatory 
disc with destruction to the L3-L4 area.

A February 2004 VA medical record shows the Veteran underwent 
a laminectomy and pedicle screw fusion.

A May 2005 VA examination report shows that the Veteran 
reported difficulty with his bladder, including urine 
dribbling, pain in the right leg with tingling and numbness, 
use of a cane for any long distance walking, and using a 
brace for activities. On physical examination, the Veteran 
had a normal gait. There was a 4 inch laminectomy scar, 
slightly lighter in color than the surrounding skin but non-
tender. There was tenderness on palpation of the spine with 
no obvious deformities noted. Forward flexion of the spine 
was to 45 degrees with pain at 45 degrees. Lateral flexion of 
the spine was to 30 degrees bilaterally with pain at 30 
degrees. Bilateral rotation of the spine was to 30 degrees. 
Extension of the spine was to 20 degrees with pain at 20 
degrees. Straight leg raises were negative for radiating pain 
and positive for weakness in the lower extremity. On 
repetitive motion, there were no muscle spasms. The Veteran 
had normal reflexes in the lower extremities with sluggish 
deep tendon reflexes in the right lower extremity. On 
repetitive motion, the Veteran had good coordination with no 
weakness, decreased endurance or easy fatigability noted. The 
most limiting factor was pain. The diagnoses were chronic low 
back pain with spondylolisthesis, degenerative changes, and 
surgical fusion, L3-4; benign prostatic hypertrophy, most 
likely greater than a 50/50 chance the reason for the bladder 
and urine problems; right lower extremity radicular pain, 
secondary to the lumbar injury and surgery; and erectile 
dysfunction, less likely than not secondary to lumbar injury 
and surgery.

An August 2006 VA treatment record showed that the Veteran 
reported continued back pain but that he noted an improvement 
since the February 2004 surgery.

Prior to October 7, 2003, the Veteran's disability was 
manifested by different ranges of motion. An October 1997 VA 
examination report shows that the Veteran had flexion to 70 
degrees, extension to 30 degrees, and bilateral bending to 30 
degrees. A February 1999 VA examination report shows that the 
Veteran had flexion to 40 degrees, extension was to 0 
degrees, and bilateral bending was to 20 degrees. A March 
1999 letter from J.T., M.D., states that the Veteran had 
flexion to 60 degrees and extension to 15 to 20 degrees. 
After resolving any benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's lumbar spine 
symptomatology more closely approximates the rating criteria 
for a 20 percent disability rating during this time period 
because two out of three examination reports reflect 
limitation of flexion to 60 degrees or less. The Board finds, 
therefore, that a 20 percent disability rating is warranted 
during the time period prior to October 7, 2003.

However, for the reasons explained below, the Board finds 
that a disability rating in excess of 20 percent is not 
warranted at any point during the appeal period.

First, after careful review of the relevant evidence, the 
Board finds no evidence of IVDS at any point during the 
appeal period. Although the Veteran complains of bladder, 
urine, and erectile dysfunction, the May 2005 VA examination 
report shows that these symptoms are less likely than not 
attributable to the Veteran's service-connected spine 
disability. Additionally, the Veteran has received extensive 
medical treatment for his back disability and has undergone 
several thorough medical examinations, and there has been no 
diagnosis of IVDS. Thus, the previous and revised Diagnostic 
Codes for IVDS are not for application in this case. 

Assuming for the sake of argument only that the Diagnostic 
Codes for IVDS were applicable, there is no competent 
evidence of severe IVDS, characterized by recurring attacks 
with intermittent relief, or incapacitating episodes (defined 
by the regulations as physician-prescribed bed rest) having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, to warrant a disability rating in 
excess of 20 percent under either the former or current 
rating criteria for IVDS.

For the entire appeal period, the evidence of record shows, 
at most, flexion limited to 40 degrees and no evidence of 
ankylosis; thus, there is no competent evidence of flexion 
limited to 30 degrees or less in order to warrant a 
disability rating in excess of 20 percent under the current 
rating criteria. As for the former rating criteria, there is 
no evidence of either severe limitation of range of motion or 
severe lumbosacral strain with listing of the whole spine to 
the opposite side to warrant a disability rating in excess of 
20 percent. 

The Veteran argues that his right leg pain, which was 
attributed in the May 2005 VA examination report to the 
service-connected lumbar spine disability, warrants a 
separate disability rating. The record shows that the right 
leg pain is actually lumbar spine pain that radiates to the 
Veteran's right leg. In Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court held that two separate disability ratings 
are possible in cases in which the Veteran has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14. The rating criteria for spine disabilities, however, 
make clear that the disability ratings provided under the 
limitation of motion standards include instances of radiating 
pain. Thus, the Veteran's 20 percent disability rating for 
his lumbar spine disability already takes into account the 
pain radiating into his right lower extremity and to provide 
an additional, separate rating for this manifestation would 
violate VA's anti-pyramiding rule.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra; however, a higher rating is not warranted 
under these provisions for either time period as the ranges 
of motion as documented in the examination reports reflect 
consideration of pain on motion and the May 2005 examination 
report reflects that there is no additional limitation of 
range of motion resulting from fatigue, incoordination, or 
lack of endurance. In this regard, the Board has considered 
the Veteran's contentions of increased loss of function, but 
for the reasons as are stated above, the clinical evidence 
does not support his contentions and the Board must only 
consider the factors as enumerated in the rating criteria 
discussed above in its consideration of the schedular 
criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The May 2005 VA examination report shows a 4 inch 
asymptomatic scar of the Veteran's lumbosacral spine 
disability. The scar was noted to not be tender and to be 
slightly lighter in color than the surrounding skin. As the 
scar is not tender, disfiguring, adhering to underlying 
tissue, or causing any limitation of motion, the Boards finds 
that the scar is asymptomatic and that a separate disability 
rating under the Diagnostic Codes applicable to scars 
(Diagnostic Code 7800-7805) is not warranted. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805. During the pendency of 
the Veteran's claim, VA issued revised regulations amending 
the portion of the rating schedule dealing with disorders of 
the skin, effective August 30, 2002. See 67 Fed. Red. 49590-
49599 (July 31, 2002). However, the prior rating criteria did 
not provide for a compensable percent rating for asymptomatic 
scars. As such, the Board finds that the 4 inch scar does not 
warrant a separate compensable disability rating under either 
the former or current criteria for rating scars.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings. The Veteran has not required frequent 
periods of hospitalization for his service-connected 
disability and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings. The Board does not doubt that limitation 
caused by back pain has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings. See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Consequently, the Board finds 
that referral for a higher rating on an extra-schedular basis 
is denied.

Chest and Left Knee Scars

October 1997 and May 1998 VA examination reports show that 
the Veteran had a scar in the right anterolateral chest area 
where tube placement was historically noted.

A February 1999 VA examination report shows that the Veteran 
had a 4 cm scar on the right anterolateral chest area where a 
chest tube had been inserted. The report shows that the scar 
was smooth and whiter in appearance than the surrounding 
skin. It was slightly tender and depressed, with a minimal 
extent of underlying tissue loss. There was no adherence, no 
ulceration or breakdown of skin, no inflammation, edema, or 
keloid formation, and no limitation of motion due to the 
scar. The examiner noted that the scar was not disfiguring. 

The examiner noted two additional scars in the chest area. 
One scar was 2 cm and the other scar was 1 cm. Neither scar 
was tender, adherent, ulcerated, or inflamed. Both scars were 
smooth with no underlying tissue loss, edema, or keloid 
formation, although they were minimally elevated and whiter 
than the surrounding skin. The examiner noted that the scars 
were barely visible.

The examiner also noted a left knee scar. The Veteran claimed 
the scar was tender at all times. There was no adherence, no 
ulceration or breakdown, no elevation or depression, and no 
underlying tissue loss. The scar was smooth and slightly 
whiter than the surrounding skin, but not disfiguring. The 
Veteran claimed constant pain, but it was unclear to the 
examiner if this was from the scar or the underlying bone and 
muscle pain.

The Veteran's chest and left knee scars have been rated by 
the RO as noncompensable under the provisions of Diagnostic 
Code 7805. For the reasons explained below, the Board finds 
that one of the chest scars and the left knee scar warrant a 
10 percent disability rating, but no higher.

As noted previously, the diagnostic criteria for rating skin 
disorders were revised during the course of the appeal, 
effective August 30, 2002. See 67 Fed. Reg. 49590-49599 (July 
31, 2002). The Board points out that VA's General Counsel has 
held that, where a law or regulation changes during the 
pendency of a claim for an increased rating, VA should first 
determine whether the revised version is more favorable to 
the Veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation. If the 
revised version of the regulation is more favorable, however, 
the retroactive reach of the new regulation under 38 U.S.C.A. 
Section 5110(g) can be no earlier than the effective date of 
the change. VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 38 
C.F.R. § 3.114.  

Under the previous rating criteria, disfiguring scars of the 
head, face or neck were rated under Diagnostic Code 7800; 
scars from third degree burns were rated under Diagnostic 
Code 7801; scars from second degree burns were rated under 
Diagnostic Code 7802; superficial scars that were poorly 
nourished with repeated ulceration were rated under 
Diagnostic Code 7803; superficial scars that were tender and 
painful on objective demonstration were rated under 
Diagnostic Code 7804; all other scars were rated on 
limitation of function of the part affected under Diagnostic 
Code 7805; and eczema was rated under Diagnostic Code 7806. 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2002).

As none of the Veteran's scars are located on his head, face 
or neck or are the result of any type of burns, Diagnostic 
Codes 7800-7802 would not have been applicable in this case. 
Also, since the Veteran does not have a diagnosis of eczema, 
Diagnostic Code 7806 would also not be available in the 
instant case. With respect to Diagnostic Codes 7803 and 7804, 
a disability rating of 10 percent was warranted for 
superficial scars that were tender. The competent evidence of 
record clearly shows that the two small chest scars (the 2 cm 
scar and the 1 cm scar) are not tender on examination and 
are, in fact, entirely asymptomatic. However, the evidence 
also clearly shows that the Veteran's 4 cm chest scar (the 
one that is the result of insertion of a chest tube) is 
tender on examination; thus, the Board finds that this scar 
warrants a disability rating of 10 percent.

With respect to the Veteran's left knee scar, the objective 
evidence of record does not indicate if the scar was tender 
on examination; however, the Veteran reported at the February 
1999 VA examination that it was tender all the time. After 
resolving any benefit of the doubt in favor of the Veteran 
under the provisions of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran's superficial left knee scar is tender 
and warrants a disability rating of 10 percent. 

However, a disability rating in excess of 10 percent was not 
available under Diagnostic Codes 7803 and 7804. As for 
Diagnostic Code 7805, a rating in excess of 10 percent was 
available, but only where the scar caused limitation to 
motion, and the medical evidence in this case does not 
demonstrate that the Veteran's scars cause any limitation of 
motion. As such, a disability rating in excess of 10 percent 
was not warranted under the previous rating criteria.

Under the current rating criteria, Diagnostic Code 7800 
applies to scars of the head, face, or neck. Diagnostic Code 
7801 applies to scars, other than head, face, or neck, that 
are deep or that cause limited motion. Diagnostic Code 7802 
applies to scars, other than head, face or neck, that are 
superficial and that do not cause limited motion. Diagnostic 
Code 7803 applies to superficial scars that are unstable, 
Diagnostic Code 7804 applies to superficial scars that are 
painful on examination, and Diagnostic Code 7805 applies to 
scars that limit function. Diagnostic Code 7806 applies to 
eczema. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).

Once again, Diagnostic Code 7800 is not for application 
because the Veteran's scars are not on his head, face, or 
neck. Diagnostic Codes 7802, 7803 and 7804 are not for 
application because they do not provide disability ratings in 
excess of 10 percent. Also, Diagnostic Code 7805 is not for 
application here as there is no evidence of limitation of 
function due to the Veteran's scars, and Diagnostic Code 7806 
is not applicable because the Veteran does not have a 
diagnosis of dermatitis or eczema.

Diagnostic Code 7801 is the only potentially applicable 
revised Diagnostic Code in the instant case. It provides for 
a 20 percent disability rating when the scars are deep or 
cause limitation of motion and cover an area or areas 
exceeding 12 square inches (77 sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008). As noted above, however, the 
medical evidence of record shows that the Veteran's chest 
scars are superficial and only cover 1 cm, 2cm, and 4 cm, 
respectively. Although it is not clear from the evidence of 
record how large the Veteran's left knee scar is, it is clear 
that it is a superficial scar that does not cause limitation 
of motion. As such a disability rating in excess of 10 
percent would not be warranted under the amended criteria of 
Diagnostic Code 7801.

In summary, a 10 percent disability rating is warranted for 
the Veteran's chest and left knee scars, but the 
preponderance of the evidence is against a finding that a 
disability rating in excess of 10 percent is warranted under 
the previous or amended applicable rating criteria for either 
the Veteran's service connected chest or left knee scars.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Left and Right Hand Disabilities

The Veteran contends that he has current disabilities of the 
bilateral hands which he attributes to injuries incurred 
during military service. However, questions of diagnosis and 
etiology are within the province of trained medical 
professionals. Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

After careful review of the record, the Board finds that 
entitlement to service connection for either a left or right 
hand disability is not warranted.

The Veteran's service treatment records show complaints of 
left and right hand pain following injuries; however, in 
order to establish entitlement to service connection, there 
must be a current disability. Service connection cannot be 
established without a current disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

An August 1995 private treatment record shows that the 
Veteran's right hand was closed in an elevator door and he 
experienced soft tissue swelling as a result of this injury. 
This notation of right hand injury does not indicate that the 
Veteran has a current right hand disability. To be present as 
a current disability, the claimed condition must be present 
at the time of the claim for benefits, as opposed to sometime 
in the distant past. Gilpin v.West, 155 F. 3d 1353 (Fed. Cir. 
1998). However, the Gilpin requirement that there be a 
current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves. McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007). The Veteran did not 
file a claim for service connection for a right hand 
disability until 1997, approximately two years after the 
elevator injury. In any event, it is clear that the right 
hand injury noted in the 1995 treatment record was the result 
of a post-service injury which was in no way related to the 
Veteran's military service.

The competent evidence of record shows multiple complaints of 
hand pain, but there is no diagnosis of a current disability 
of either the left or right hand. An October 1997 VA 
examination report shows that the Veteran complained of pain 
and stiffness in his hands, but x-ray images of the bilateral 
hands were normal. On physical examination, there was 
generalized tenderness over the joints of the hands, but 
there was no limitation of motion, finger malalignment, 
crepitation, or interarticular fluid. The Veteran had a 
satisfactory grip. A May 1998 addendum to the October 1997 VA 
examination report shows that the examiner's diagnosis was 
"history of injury to hands. Current x-rays normal - no 
present abnormalities." 

Although the October 1997 VA examination report shows pain of 
the joints in the hands, there is no competent evidence of 
any underlying pathology. Pain in and of itself is not a 
disability for purposes of VA compensation. Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").

In summary, there is no evidence of a current right or left 
hand disability. As such, entitlement to service connection 
for either a right or left hand disability is not warranted.

Right Shoulder and Neck Disabilities

Private and VA treatment records show diagnoses of current 
right shoulder and cervical spine disabilities; however, the 
Veteran's service treatment records are devoid of reference 
to any injury, disease, or event related to the Veteran's 
neck or right shoulder.

An October 1994 private medical record shows that the Veteran 
reported a four to five year history of neck and right arm 
pain, which he claimed was the result of a boxing injury 
during active duty service. A November 1994 private treatment 
record shows that the Veteran gave a history of four to five 
years of neck and right arm pain which he stated was not the 
result of any known injury. A December 1996 private treatment 
record shows that the Veteran injured his neck at his job.

A March 1999 letter from J.T., M.D. shows that the Veteran 
gave a history of injuring his neck in the service as the 
result of a motor vehicle collision. The physician diagnosed 
the Veteran with cervical spondylosis and some disc 
protrusion, which he opined "could have resulted" from the 
injury that occurred while the Veteran was in the service. 
The Board finds this medical opinion to be lacking in 
probative value because it is based on an account by the 
Veteran which the Board finds incredible based on its 
inconsistency with the other evidence of record. Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table) (In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the Veteran. See Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.").  

The opinion is based on the premise that the Veteran injured 
his neck in a motor vehicle accident during active duty 
service. Although the Veteran's service treatment records 
demonstrate that the Veteran was injured as the result of a 
motor vehicle accident in service, the service treatment 
records show no injury to the cervical spine as the result of 
the motor vehicle accident. Thus, the history given by the 
Veteran to J.T., M.D. is inconsistent with the Veteran's 
service treatment records which show injuries as the result 
of a motor vehicle accident, but no injury to the neck.

Additionally, the history provided by the Veteran to J.T., 
M.D., is inconsistent with the history he provided to medical 
personnel in 1994 when he stated that he only had a four to 
five year history of neck and right arm pain, and which he 
attributed to either "no known injury" or a "boxing 
injury" in service (which is an internally inconsistent 
statement as the Veteran was discharged from service more 
than 18 years prior, so a history of pain for four to five 
years is inconsistent with an injury that allegedly occurred 
over 18 years prior). 

The Board emphasizes that the lack of probative value 
assigned to this medical opinion by the Board is not based 
upon a finding that the Veteran's allegations of in-service 
neck injury are not corroborated by contemporaneous medical 
evidence, but rather is based upon a finding that the 
Veteran's allegations of an in-service neck injury which form 
the factual basis of the medical opinion are not credible 
because they are contradicted by other statements made in the 
course of seeking medical treatment and the Veteran's service 
treatment records. In Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the Court reaffirmed that in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the Veteran if 
they have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion. 

Finally, the Board notes that this opinion is also not 
probative because it is expressed in speculative terms. The 
opinion states that the Veteran's current cervical spine 
disability "could have resulted" from the (alleged) in-
service neck injury. Medical evidence which merely indicates 
that the particular disorder "may or may not" exist or "may 
or may not" be related, is too speculative in nature to 
establish the presence of said disorder or the relationship 
thereto. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Thus, 
medical probabilities and possibilities and unsupported 
medical opinions carry negligible probative weight. Id.

In summary, although there is ample evidence of current right 
shoulder and neck disabilities, there is no evidence of any 
in-service event, injury, or disease of the neck or right 
shoulder and no probative medical evidence etiologically 
relating the Veteran's current right shoulder and neck 
disabilities to his active duty service period. As such, 
entitlement to service connection for a right shoulder and a 
neck disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating of 20 percent, but no higher, prior to 
October 7, 2003 for service-connected residuals of a fracture 
or spondylolysis at L3-4 is granted. To this extent, the 
appeal is granted.

A disability rating in excess of 20 percent from October 7, 
2003 to present for service-connected residuals of a fracture 
or spondylolysis at L3-4 is denied.

An initial 10 percent disability rating, but no higher, for 
residuals of a stab wound to the lung and chest is granted. 
To this extent, the appeal is granted.

An initial disability rating of 10 percent, but no higher, 
for residuals of a laceration and contusion of the left knee 
is granted. To this extent, the appeal is granted.

Service connection for a left hand disability is denied.

Service connection for a right hand disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a neck disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


